      Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 1 of 40 PageID #: 1
                                   UNITED STATES DISTRICT COURT
                                              for the
                                    EASTERN DISTRICT OF TEXAS


Kenneth Allen Pruitt, pro se
on behalf of himself "Plaintiff,                        U!aLcAii ac/zA
vs.                                                     COMPLAINT FOR
                                                        INJUNCTIVE AND
                                                        DECLARATORY RELIEF
Defendants Joseph Robinette Biden Jr.
and John Forbes Kerry, acting alone,                    AND
or in concert, in a purported
official capacity                                       PETITION FOR WRIT OF
                                                        MANDAMUS AND FOR
and                                                     QUO WARRANTO
US Department of Treasury (USDT),
US Environmental Protection Agency                      AND
(EPA)
US National Institute of Environmental                  COMPLAINT FOR
Health Sciences (NIEHS),                                LITTLE TUCKER ACT
acting alone, or in concert,                            MONETARY AWARD
and
head of USDT Steven Terner Mnuchin,
head of EPA Andrew Wheeler
head of NEIHS Rickard Woychik                                       FILED: 1/19/21
                                                                U.S. DISTRICT COURT
                                                              EASTERN DISTRICT COURT
and heads of USDT, EPA, and NIEHS                             DAVID A. O'TOOLE, CLERK
unnamed for 2021 and later due election
transition,
said heads named individually in his/her
official capacity and when not acting in
his/her official capacity but acting ultra
vires,
acting either alone or with unknown and
unnamed other persons improperly causing
violations of USA domestic law referenced
within 2006 USA entry to 2003-31-OCT
MERIDA UNITED NATIONS
CONVENTION AGAINST
CORRUPTION (UNCAC) and/or violate
UNCAC,
collectively "Defendants".
     Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 2 of 40 PageID #: 2
                                           JURISDICTION

1. Plaintiffs case provides this Court with jurisdiction to determine that which is hard to

believe:

        "It is hard to believe that the United States would enter into treaties that are sometimes

       enforceable and sometimes not. Such a t eaty would be the equivalent of writing a blank

       check to the judiciary. Senators could never be quite sure what the treaties on which they

       were voting meant. Only a judge could say for sure and only at some future date. This

       uncertainty could hobble the United States efforts to negotiate and sign international

       ag eements."


        "To read a treaty so that it sometimes has the effect of domestic law and sometimes does not

       is tantamount to vesting with the judiciary the power not only to interpret but also to c eate

       the law."


Above quotes are of Chief Justice Roberts' in Medellin v. Texas 552 U.S. 491 (2008) at 510, 511.




2. Plaintiff does not ask the Court to decide if climate change is (i) real or not, or (ii) human

caused or not, even though life of Plaintiff (and many others) depend(s) upon the climate.




3. Plaintiffs case provides this Court jurisdiction to find that Paris Climate Accord (PCA)

is "sometimes enforceable" (creating unfair, disproportionate financial obligations on USA

taxpayers) and "sometimes not" (not binding on signatory countries to comply with climate actions).

This Court can find PCA is void of governing law provisions against which one can clearly test

compliance and void of clauses that impose penalties for failure to comply.




4. Plaintiffs case provides this Court jurisdiction to assess recent December 12, 2020

"Statement by President-elect Joe Biden on the Five-Year Anniversary of the Paris Agreement"




                                                         2
     Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 3 of 40 PageID #: 3
       "Five years ago today, the world gathered to adopt the Paris Agreement on climate change.

      The product of years of tough diplomacy, the Paris Agreement created an unprecedented

       framework for global action to avoid potentially catastrophic planetary warming, while

       building global resilience to the climate impacts we are already experiencing. It sent a clear

       signal that nearly 200 countries were finally, together moving toward a clean-energy

       future."


https://buildbackbetter.gov/press-releases/statement-by-president-elect-joe-biden-on-the-five-


year-anniversary-of-the-paris-agreement/




5. Plaintiffs case provides this Court with jurisdiction to determine if the Constitution

forbids the Executive Branch from signing PCA or renewal or replacement while President¬

elect knows:

       (a) PCA is not self-executing even though President-elect represents to American people

that signing is "moving toward a clean-energy future", and

       (b) Senate Resolution (S. Res. 98) exists and forbids binding ent y into PCA. President¬

elect Biden and Biden's lead climate designee (John Ker ) voted for S. Res. 98 in 1997 when

both were Senators, and

       (c) the President s power to see that the laws are faithfully executed refutes the idea that he

is to be a lawmaker. Youngstown Sheet & T be Co. v. Sawyer, 343 U. S. 579, 587 (1952) cited in

Medellin v. Texas 552 U.S. 491 (2008) at 528.



6. Plaintiffs case provides this Court with jurisdiction to determine improper signing by

President of PCA because the President does not make PCA law to bind domestic persons or foreign

persons to move toward a clean-energy future.




7. President-elect Biden and Kerry are well aware that, during 1997, the Kyoto Protocol:



                                                        3
     Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 4 of 40 PageID #: 4
       (a) was proposed via 1992 United Nations Framework Convention on Climate Change

(UNFCCC). and that protocol suggested "developed countries" have greater responsibility to act and

greater financial burden than "developing countries", and

       (b) was rejected in 1997 by US Senate resolution 'S. Res 98' by Yea-Nay Vote. 95-0. (12)

Senate imposed conditions, then and thereafter', on USA becoming a signatory to any international

agreement on greenhouse gas emissions under UNFCC:

       "... United States should not be a signatory to any protocol to. or other agreement regarding,


       [1992 (UNFCCC)] at negotiations in Kyoto in December 1997 or thereafter which would:

       (1) mandate new commitments to limit or reduce greenhouse gas emissions for the Annex 1

       Parties, unless the protocol or other agreement also mandates new specific scheduled

       commitments to limit or reduce greenhouse gas emissions for Developing Country Parties

       within the same compliance period;

        or (2) result in serious harm to the U.S. economy"




8. Plaintiffs case provides this Court with ju isdiction to determine that:

       (a) S. res 98 time period of 1997 'then and thereafter' applies to 2021.

       (b) PCA is a protocol to. or other agreement regarding, 1992 UNFCCC,

               whether treaty or not, and whether binding or not,

       (c) PCA should not be signed because PCA provisions contravene S. res 98

               (1) mandate new commitments for USA to limit or reduce greenhouse gas emissions

               for USA as one of the Annex 1 Parties, but the protocol or other agreement does not

               also mandate new specific scheduled commitments to limit or reduce greenhouse gas

               emissions for Developing Country Parties within the same compliance period; or

               (2) result in serious harm to the U.S. economy.

       (d) representations to Plaintiff (and other American people) that signing PCA is "moving

toward a clean-energy future" is misuse of influence because PCA is not binding.


                                                       4
     Case  9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 5 of 40 PageID #: 5
      (e) PCA is not self-executing being sometimes enforceable and sometimes not, and subject

to cancellation by 2024 or later President-elect, and

       (f) In regard to (e) and PCA, Plaintiff asks this Court to consider whether

        "(t)here is a presumption against finding treaties self-executing having domestic force in

USA courts without further legislation. Medellin v Texas 552 U.S. 491 (2008), and

       even if an international treaty may constitute an international commitment, it is not binding

domestic law unless Co gress has enacted statutes implementing it or unless the treaty itself is "self¬

executing.




9. Plaintiffs case provides U.S. Supreme Court jurisdiction, if relief is hereby denied and denial

is appealed, to confirm that the Supreme Court, not the E ecutive Branch, has final word on whether

Executive Branch can enter in a material climate related arrangement with foreign nations, without

"Advice and Consent of the Senate" and "two thirds of the Senators present concur", as required by

Constitution Article II, Section 2.




10. The President s authority to act, as with the exercise of any governmental power, must stem

either from an act of Congress or from the Constitution itself. Youngstown supra at 585 (1952).




11. In Medellin supra, Chief Justice Roberts writes these thoughts:

        "But the responsibility for transforming an international obligation arising from a non-self-

        executing treaty into domestic law falls to Congress, not the Executive. Foster, 2 Pet., at 315.

        The requirement that Congress, rather than the President, implement a non-self-executing

        treaty derives from the text of the Constitution, which divides the treaty-making power

        between the President and the Senate.

        The Constitution vests the President with the authority to make a treaty. Art. II, §2.




                                                         5
     Case   9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 6 of 40 PageID #: 6
      If the Executive determines that a treaty should have domestic effect of its own force, that

       determination may be implemented in mak[ing] the treaty, by ensuring that it contains

       language plainly providing for domestic enforceability.

       If the treaty is to be self-executing in this respect, the Senate must consent to the treaty by the

       requisite two-thirds vote, ibid., consistent with all other constitutional restraints.

       Once a treaty is ratified without provisions clearly according it domestic effect, however,

       whether the treaty will ever have such effect is governed by the fundamental constitutional

       principle that [t]he power to make the necessary laws is in Congress; the power to execute

       is in the President. (citations omitted."

       "As already noted, the terms of a non-self-executing treaty can become domestic law only in

       the same way as any other law through passage of legislation by both Houses of Congress,

       combined with either the President’s signature or a congressional override of a Presidential

       veto. See Art. I, §7.




12 . The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1346 ("Little Tucker

Act ) whereby this district court possesses concurrent jurisdiction with Court of Federal Claims for

       "civil action or claim a ainst the United States, not exceeding $10.000 in amount, founded

       either upon the Constitution, or any Act of Congress, or any regulation of an executive

       department, or upon any express or implied contract with the United States, or for liquidated

       or unliquidated damages in cases not sounding in tort"




13. This action does not fall within 18 U.S.C. § 1346(a)(2) exception for contracts subject to

Contract Disputes Act, 41 U.S.C. § 7101 et seq.




14. This Court also has subject matter jurisdiction under Article III of the U.S. Constitution and

28 U.S. Code § 1331 Federal question where district courts have original jurisdiction of all civil

                                                          6
     Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 7 of 40 PageID #: 7
actions arising under the Constitution, laws, or treaties of the United States including for liquidated

or unliquidated damages in cases sounding in tort.



15. This Court also has subject matter jurisdiction under 28 U.S. Code § 1361 action by writ of

mandamus, or quo warranto there within, to compel an officer of the United States to perform his

duty, wherein the district courts shall have original jurisdiction of any action in the nature of

mandamus to compel an officer or employee of the United States or any agency thereof to perform a

duty owed to the plaintiff.


16. This Court has further subject matter jurisdiction under 28 U.S. Code § 1651 (a) or (b),

where (a) [t]he Supreme Court and all courts established by Act of Congress may issue all writs

necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law, which would include quo warranto, and (b) [a]n alternative writ or rule nisi may be

issued by a justice or judge of a court which has jurisdiction.


17. Defendants owe Plaintiff duty of compliance with Principles of Ethical Cond ct for

Government Officers and Employees, https://ethics.od.nih.gov/principl.htm


18. That duty owed to Plaintiff by Defendants includes disclosure by officers and employees of

waste, fraud, abuse, and corruption as appropriate.



19. This Court has further subject matter jurisdiction under 28 U.S. Code § 1361 action to

compel an officer of the United States to perform his duty. This Court as a district court has original

jurisdiction of any action in the nature of mandamus to compel an officer or employee of the United

States or any agency thereof to perform a duty owed to the plaintiff.


20. This Court has further subject matter jurisdiction under to issue writs pursuant to 28 U.S.

Code § 1651 which provides that "(a) [t]he Supreme Court and all courts established by Act

of Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and




                                                          7
     Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 8 of 40 PageID #: 8
agreeable to the usages and principles of law and (b) [a]n alternative writ or rule nisi may be issued

by a justice or judge of a court which has jurisdiction.




21. Plaintiffs case provides this Court jurisdiction to pronounce on the delicate balance between

       (i) enabling campaign 'political puffing and promises' for which little or no harm to health

and environment will result, versus

       (ii) exchanging for votes various material outright lies and omissions of fraud,

resulting in harm to health and the environment, when outcome determinative of an election.




22. Plaintiffs case provides this Court jurisdiction for quo warranto legal action based on equal

protection to resolve a dispute over whether Biden has the legal right to remain in and hold the

public office of President-elect (or President after inauguration).




23. Plaintiff does not ask the Court to count votes or decide if Defendant Biden is duly elected as

President or not. However, Plaintiffs seeks writ of mandamus in quo warranto as 'show cause


order' related to false pretense and omission about PC A.




24. Plaintiff is a citizen, taxpayer, voter and mineral interest owner and seeks equal protection of

climate to avoid misuse of influence by (i) candidates for elected office, and (ii) elected officials, and

(iii) employees, agents and contractors of (i) and (ii) to whom tasks are delegated during applicable

term and thereafter.




25. Plaintiff does not ask this Court to find equal protection requires identical treatment of

all persons in all situations. Plaintiff seeks equal protection as a citizen, taxpayer, voter and

mineral interest owner which is equal to non-citizens, non-taxpayers, non-voters and non-

owners of mineral interests.


                                                           8
      Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 9 of 40 PageID #: 9

26. A non-USA citizen, non-taxpayer, non-owner of mineral interest would not be subjected to


equal financial risk, taxes and burden under same situation.




27. In Plaintiffs prayer for relief, Plaintiff seeks a 'show cause order' from this Court to

command Defendant Biden to show Plaintiff that Defendant Biden did not receive votes in exchange

for Defendant's Biden promise to promptly sign PCA when elected.




28. In climate matters alleged by 'climate experts' to be life or death so as to cause disruption of

Worlds' economies to pursue solutions, this Court is asked by Plaintiff to demand Defendant Biden

to show why he should be President when Defendant Biden if he exchanged false promises about

PCA for votes.




29. Plaintiffs case presents this Court with jurisdiction of genuine issues of undue influence

related to PCA and energy availability for national security, economy, enviromnent and/or public

safety.




30. Said undue influence was outcome determinative of the 2020 President election: "out of

PCA with Trump" versus "in PCA with Biden"; however Plaintiffs complaint is not a "political

question" but a question of "corruption" under 2003-31-OCT MERIDA UNITED NATIONS

CONVENTION AGAINST CORRUPTION (UNCAC).



31. Plaintiffs case provides this Court jurisdiction to distinguish between representations which

are


          (a) 'political puffing' while 'kissing the baby' (e.g. this is mere political question, not one

upon which life or death depend)

                                                             9
    Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 10 of 40 PageID #: 10
versus


         (c) 'killing the baby', i.e. 'risk loss of life' by 'hollow promises' (e.g. a substantive, egregious

lie or omission of material fact) and whether there is an exception from corruption by candidate for

office for statements made upon life or death depend.




32. Plaintiff asks for protection against representations and omissions, for example those

regarding PCA, that risk lose of human life, enable looting or cause waste of natural resources and

result in harm to the environment because of inaction.




33. Said requested protection is needed against candidates for Executive Branch, or elected

Executive Branch persons, who state or imply to the public that PCA is moving to cleaner air or is

effective or binding (or words of similar import) when PCA is not binding, not enforceable and do

not contain provisions imposing penalty for non-compliance.




34. This Court is thus asked by Plaintiff to confirm that the Constitution extends fundamental

protections of equal protection and due process to all persons subject to U.S. laws, with or

without regard to citizenship, for protection against misuse of influence and material, egregious

fraudulent pretense used to trade valuable substantive commercial promises for votes for

election, when human life depends thereon.




35. Buying votes by promising to pay cash as value is prohibited, then buying votes by

promising entry or re-entry to PCA as value must be prohibited. Also, such must be abhorred

when false.




36. Protection of this Court is needed to prevent misuse of influence relating to PCA

arrangement which is:


                                                            10
    Case  9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 11 of 40 PageID #: 11
      (a) threat to national security by diminishing hydrocarbons' production needed for defense,

       (b) detriment to economy by making surplus or wasting hydrocarbons' assets and

infrastructure,

        (c) looting of USA nation's finances and national assets by those who will make financial and

technical transfers under the false presences or guise of the PCA.




37. Said misuse of influence included acts or omissions Defendants USTD, EPA, and

EIEHS and candidates associated with Biden election to Executive Branch and former

Executive Branch officers, agents, press and contractors who made representations to voters

concerning reentering PCA.

                                                VENUE



38. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and 28 U.S.C. § 1391

(e)(1)(B) where a substantial part of property that is the subject of the action is situated or where a

substantial part of the events or omissions giving rise to the claim occurred.




39. Plaintiffs mineral interests are all situated within Nacogdoches County, Texas, and local

taxes are imposed on said mineral interests, within this Court's district.




40. Venue is also proper in this district for claims in which no real property is involved pursuant

to 28 U.S.C. § 1391 (e)(2)(C) where the plaintiff resides, and a Defendant is an Officer or Employee

of the United States' Executive Branch.




41. Venue is further proper for 28 U.S. Code § 1331 Federal question claims because plaintiff

resides in the Court s district pursuant to 28 U.S. Code § 1402(b) civil action on a tort claim where

 United States is a defendant.


                                                          11
    Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 12 of 40 PageID #: 12

42. Having venue, this Court has authority to grant injunctive relief under 5 U.S.C. § 702 and

declaratory relief under 28 U.S.C. §§ 2201 and 2202.




                                          INTRODUCTION

43. Standing by Plaintiff to make this complaint is clear from this Introduction and Statement of

Facts which follow.

Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth herein.

For convenience of the Court and for sake of brevity, footnotes showing references cited, and links

therefor, are placed at end of Statement of Facts.




44. Chief Justice Roberts in Medellin s pra states:

         "It is hard to believe that the United States would enter into treaties that are sometimes

         enforceable and sometimes not."




45. Plaintiff asks this Court to determine that which is hard to believe:

        that is, if survival of all humankind depends on PCA as certain 'climate experts' allege,

        then

                 (a) why is PCA not enforceable regarding emissions' reductions, and

                 (b) why would Defendants exchange signing putative PCA for votes if not for

personal gain.




 46. After initial 2016 USA signing, PCA (1) has been treated as:




        (a) Fraud: James Hansen, who some call 'father of client change awareness', allegedly said:




                                                          12
     CaseIt 9:21-cv-00013-RC-ZJH
            s a fraud really, a fake...It sDocument
                                            just bull****1 forFiled
                                                               them01/19/21   Page
                                                                    to say: "We'll   13aof2C
                                                                                   have    40warming
                                                                                              PageID #: 13

         target and then try to do a little better every five years. It’s just worthless words. There is no

         action, just promises.


         (b) Not enforceable: Defendant Kerry, when 2015 Secretary of State responded:

          But with all due respect to [James Hansen], I understand the criticisms of the agreement

         because it doesn t have a mandatory scheme and it doesn 7 have a compliance enforcement

         mechanism. That’s true."


         “...186 countries, for the first time in history, all submitting independent plans . ..M hich are

         real, for reducing emissions."


         “Obviously, if a Republican were elected, they have the ability, by executive order, to undo

         things ... but that’s why I don’t believe the American people - who predominantly do

         believe in what is happening with climate change -1 don’t think they’re going to accept as a

         genuine leader someone who doesn’t understand the science of climate change and isn’t

         willing to do something about it. (2)

         (c) Enduring: 2016 statement attributed to former President Obama:

         "Nearly 200 nations came together as a strong, enduring framework to set the world on a

         course to a low-carbon f ture.


         And someday we may see this as the moment that we finally decided to save our planet."

         (3)


47. Plaintiff submits above 46.(b) and 46.(c) above fail when tested against below data evidencing

lack of PCA's effectiveness and this 47.(d) and (e) below:

         "An analysis of current commitments to reduce emissions between 2020 and 2030 shows

         that almost 75 percent of the climate pledges are partiall or totall insufficient to

         contribute to reducing GHG emissions b 50 percent by 2030. and some of these pledges




                                                           13
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 14 of 40 PageID #: 14
     are unlikely to be achieved. Of 184 climate pledges... 128 insufficient (70 %)."

       (4)(5)(11)(21)


       (d) Unfair: 2017 attributed to former President Trump:

       "...United States will withdraw ... begin ne otiations to reenter either the Paris Accord or

       ... entirely new transaction on terms that are fair to the United States,.., (6)(7)




       (e) Terminable, not enduring: because USA properly and legally exited PCA during 2020

according to 2017 notice given per PCA provisions. USA joined PCA in 2016 by Executive

Action of then President Obama without 2/3's Senate approval. 2020 notice of formal 2021

withdrawal was by Executive Action of then President Trump.




                                     STATEMENT OF FACTS

48. Plaintiff contends, based on above press including End Notes and other supporting materials

Plaintiff has incorporated herein that offering exchange of signing PCA for votes is misuse of

influence.




49. That is, Plaintiff complains that Defendants, in positions of influence with knowledge of

technical details and other facts, have misused what is misunderstood by Plaintiff and other members

of the USA public. Said Defendants' misconduct distracts resources away from technical actions

essential to meet true climate priority needs.

        "Developing countries and green groups want to limit conflicts of interest in the global

       climate talks...Participants.. .debate the role fossil fuel companies and other influential

       industries should play in the international talks, after negotiators at the latest round of United

       Nations talks kicked the can down the road."(9)




                                                         14
    Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 15 of 40 PageID #: 15
50. Defendant Biden's family were engaged in hydrocarbons activities and Defendant Kerry

became engaged in climate related securities, with direct profits determined as result of PCA related

activities, as set forth herein below.




51. Plaintiff provides this Court the following statement of factual overview of PCA arrangement

structure:


        (a) PCA is a main body document having negotiated uniform terms common for all

countries. PCA Article 2.2 enables different 7/7te/7t/ec/Nationally Determined Commitment1

(INDC) for emissions reductions submitted by each country. (1) (10)

                 "This [Paris] Agreement will be implemented to reflect equity and the principle of

                 common but differentiated responsibilities and respective capabilities, in the light of

                 different national circumstances." (1)

        (b) Each INDC is to be updated every five (5) years to adjust emissions targets.

        (c) Behind INDC aspects loom Article 4.3 of 1992 United Nations Framework Convention

on Climate Change (UNFCCC) broad wording about finance and technology transfer by "developed

countries" to "developing countries", without details. (10) 1997 Kyoto Protocol was proposed via

above 1992 UNFCCC. That protocol suggested "developed countries" have greater responsibility to

act and greater financial burden than "developing countries". (10)

        (d) Kyoto Protocol was rejected in 1997 by US Senate resolution 'S. Res 98' by Yea-Nay

Vote. 95-0. (12) Senate imposed conditions, 'then and thereafter', on USA becoming a signatory to

any international agreement on greenhouse gas emissions under UNFCC. (11)




                                                          15
         Case  9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 16 of 40 PageID #: 16
           "... United States should not be a signatory to any protocol to. or other agreement regarding,


               [1992 UNFCCC] at negotiations in Kyoto in December 1997 or thereafter which would: (1)

               mandate new commitments to limit or reduce greenhouse gas emissions for the Annex 1

               Parties, unless the protocol or other agreement also mandates new specific scheduled

               commitments to limit or reduce greenhouse gas emissions for Developing Country Parties

               within the same compliance period: or (2) result in serious harm to the U.S. economy. (11)

               Worthy of special note are votes of Biden (D-DEL), Yea and Kerry (D-MA), Yea. (12), but

     also, in favorable light is Kerry's proposed amendment No. 987 (Ordered to lie on the table)

     regarding credible compliance mechanisms and market-oriented approaches of emissions budgets.

     (13)


     52. Plaintiff provides this Court the following Plaintiffs characterization of PCA:

               (a) Plaintiff contends that, as to USA's involvement with PCA, PCA is not effective as a

     treaty, not formal accord, nor binding or enforceable agreement but collection of contingent

     promises and was terminable.


               (b) USA joined PCA in 2016 by Executive Action of President Obama without Senate

approval. (3)

               (c) 2020 notice of formal 2021 withdrawal was by Executive Action of President Trump.

     (6)(7).




                                                              16
   Case  9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 17 of 40 PageID #: 17
     (d) When compared to international commercial contracts, PC A fails on many basics:




Basic 'checklist': commercial contract                    PCA: compare asainst main

                                                          bodv PCA

+ be binding                                              - not binding on emissions

+ specify governing law                                   - no governing law


+ select controlling language - be clear and              - no selected language to control


precise

+ have efficient dispute resolution, rapid but            - no effective dispute resolution

fair

+ penalties enforced against violators                    - no express enforcement penalties


+ address project finance in clear manner                 - no 'typical' financing terms,


                                                          no allocation of costs

+ set concise agreed-upon obligations                     - no set environment performance


 (no-excuses or specific limited)                         (individually determined targets,

                                                          some delayed, some conditional)

+ address adverse acts to be avoided or                   - outside scope is technical

reduced                                                   debate on which climate change

                                                          parameter(s) are human caused

                                                          and how to adjust

 + managers direct subordinates' performance              - no direct control except state-


                                                          owned




53. Plaintiff claims that Defendant Officials of USA, including Defendants Biden and Kerry,

have not been honest with Plaintiff or othe members of the USA public.




                                                     17
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 18 of 40 PageID #: 18
     (a) Based on information and belief, PCA is nonenforceable and 'nonbinding' on emissions

reduction because increased energy consumption is required for increased development (Human

Development Index, discussed in India's INDC discussed below) and emissions increases are

necessaiy for growth and necessary in view of current slate of technology.

       (b) Plaintiff contends that, based on information and belief from INDCs of PCA, 'survival of

the Planet' via PCA INDCs is conditioned upon growing energy consumption and that survival issue

is known by Defendants, but was not disclosed when Defendants traded signing PCA for votes.




54. Plaintiff claims that Defendant Officials of USA, including Defendants Biden and Kerry,

have not been honest with Plaintiff or other members of the USA public that a binding PCA requires

Senate approval.


       (a) PCA was not submitted to USA Senate for ratification as binding treaty at any time after

Obama signed.

       (b) Plaintiff claims that Defendant Officials of USA, including Defendants Biden and Kerry,

have not been honest with Plaintiff or other members of the USA public as to reasons why a binding

PCA was not made and submitted for Senate approval

       (c) 1997 S. Res 98 Senate history shows why PCA was not properly submitted. (21)

       Senator: "... if the treaty [Kyoto] we are negotiating today does not eq ally commit

       developing nations, like Chi a, to binding commitments, there will be no incentive for China

       and the other nations of the developing world to make responsible and environmentally

        ound choice as the develop."


       "...China will surpass the United States in carbon emissions by the year 2015..."

       ".. .China has indicated steadfast refusal to apply any type of binding obligations upon its

       own economy and its own industry..."




                                                        18
   Case...after
          9:21-cv-00013-RC-ZJH        Document 1 Filed 01/19/21 Page 19 of 40 PageID #: 19
                China assumes its role as a leading carbon emitter, she will not be very eager to


      make the tough and costly corrections to retro fit her industries to red ce emissions of

      greenhouse gases...


       " ¦ • .allow[s] her to import ind stries fi'om OECD natio s that would choo e to relocate there

       rather than change their ways and clean up their acts at home... (2\ )

       (d) Table of 2016 data below is partial confirmation that 1997 Senate record correctly predicted
2020 future: China is one of ~ 4 'core' lead countries within G20 which are 60% GHG emissions sources:

                   China            India           USA             Russia          UK old era
                                                                                    industrial
                                                                                    revolution
                                                                                    reference



 C02 % of          -30%             -7% (3.5)        -15%           -5% (1.8)       -1% (0.6)
 world (ver.)      (10.7)                            (5.2)                          UK,
                                                                                    EU is-10%
 GDP T             21.5T            8.7 T            19.0T          3.8T            2.7T
 Labor force       910              515              160            77              33
 M
 reserves          3.4 T            360B             117B           370B             130B
 FOREX/GLD
 T
 % poverty         4%               22%              15%            ?                15
                   (reported)

       (e) Numbers in Plaintiffs Table above are from publicly available CIA Factbook, except

C02 from other sources cited herein. (14) UK at small 1% of problem is reference point for 'old

1750AD to 1890 industrial revolution' metric. EU -10% C02 is not within Table (no single

mandate to control multiple INDCs). (31-32)




(U China:

       Su Wei, China s Paris delegation head is quoted: The basic facts do not change. The

problem has been caused by developed countries . (15)

       Yet 2016 UK temperature data enables debate of opposite; over -170 years it did not

significantly rise (16). Around 1975, temperatures increased as many others entered global markets,


                                                        19
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 20 of 40 PageID #: 20
from near "zero" energy used for export production to massive world leading exports causing

emissions. (17) Figure 1.2 of reference cited last in (17) shows 'hockey stick' exponential increases

of certain hazards.


       Opposite to 'developing country' status:

       (a) China has nearly as many drivers ".. .poised to break past 300 million..." as USA has

people - not indicator of mere 'developing co ntry'. (18)

       (b) 2016 China consumes most electrical power in world and its largest electrical utility is the

second largest company by revenue in the world. (19)

       Notwithstanding above, China's 2016 INDC inserted exceptions to GHG limits and allows

unrestricted economic growth by achieving "peak carbon dioxide emissions by approximately 2030,

or sooner as best efforts allow" (20)

       'Quick math' on '15 years" delay (2015 to 2030, 'gross' estimate):

       Assume China population 1.4 Million, UK 70 Million and same per capita emissions

(simplification), then 1 year of China emissions equals 20 years UK. 15 years China delay is 300

future years of UK. Add India population 1.4 Million (low side) to China, 2.8 Million total, then 15

year delay is about 600 future years of UK.




                                                       20
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 21 of 40 PageID #: 21

(2 India

       India's power grid (~58% Government-owned Power Grid Corp) is one of world's largest

behind China's. In 2015, India promised by 2030 (15 years) to produce 40% of its electricity from

non-fossil fuel sources vet coal fired about 60%. (24)

       Internal issues are (i) air pollution kills 1.25 million people in India every year (22) and

(ii)_12 of top 25 most polluted cities are Indian per one World Health Organization date update. (23)

       INDC states:

        "India accounts for 2.4% of the world surface area but supports around 17.5% of the world

        population. It houses the largest proportion of global poor (30%), around 24% of the global

        population without access to electricity (304 million), about 30% of the global population

        relying on solid biomass for cooking and 92 million without access to safe drinking water. "

        "The average annual energy consumption in India in 2011 was only 0.6 tonnes of oil

        equivalent (toe) per capita as compared to global average of 1.88 toe per capita. It may also

        be noted that no country in the world has been able to achieve a Human Development Index

        of 0.9 or more without an annual energy availability of at least 4 tonnes oil equivalent (toe)

        per capita. With a HDI of 0.586 and global rank of 135, India has a lot to do to provide a

        dignified life to its population and meet their rightful aspirations." (25)

       INDC continues:

        "The successful implementation of INDC is contingent upon an ambitious global agreement

       including additional means of implementation to be provided by developed country parties.

       technology transfer and capacity building.. .at least USD 2.5 trillion (at 2014-15prices) will

        be required for meeting India's climate change actio s between [2015] and 2030. " (25)




(3) Russia

        Russia's INDC is subject to forestry: (26)

                                                         21
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 22 of 40 PageID #: 22
     "Limiting anthropogenic green ouse gases in Russia to 70-75% of 1990 levels by the year

       2030 might be a long-term indicator, subject to the maximum possible account of absorbing

       capacity of forests."


       "Russia accounts for.. .25% of the world's forest resources. "


        ".. .if contribution of the Russian forests is fully taken into account, limiting GHG

        emissions... does not create any obstacles for social and economic development. "(271

        One Press view:

        Russia's 2017 emissions were 32% less than in 1990. Thus Russia can pollute more and still

meet 1NDC goals. (28)




(4) Saudi Arabia. Saudi Arabia's INDC is proxy for oil producers whose economy is driven by fossil

fuels (Mid-East, Venezuela, others).

       Saudi Arabia's INDC is honest, frank and straightforward.

       INDC is conditional:

       "These ambitions are contingent on the Kingdom s economy continuing to grow with an

       increasingly diversified economy and a robust contribution from oil export revenues to the

       national economy. It is also premised on the fact that the economic and social consequences

       of international climate change policies and measures do not pose disproportionate or

       abnormal burden on the Kingdom’s economy." (29)




55. Based on information and belief from I DC (A) through (D) above, 'survival of the Planet' via

PCA INDCs is conditioned upon growing energy consumption and associated pollution which is life

threatening. (30)




                                                        22
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 23 of 40 PageID #: 23
56. Plaintiff asks this Court to find that Defendants knew, or should have known, the foregoing

condition of growing energy consumption to planet's survival based on their involvement with PCA

and that Defendants should not have traded signing PCA for votes.




57. Plaintiff complains that the above Introduction and this Statement of Fact shows:

       (a) Original PCA was fraudulent, not binding.

       (b) Biden's purported PCA re-entry is likewise fraudulent.

       (c) Such high-level corruption undermines proper environmental action and distracts from

       important climate change activities.

       (d) Plaintiff, as well as entire USA public, is victim of PCA environment-fraud corruption.

       (e) absent protection of this Court, other Official acts of environmental kleptocracy,

including retaliation by certain embedded Federal agency personnel, can occur.

       (f) pollution can be life threatening and PCA is not addressing basic pollution effectively




                                                       23
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 24 of 40 PageID #: 24
 58. For convenience of the Court and sake of brevity , Plaintiff provides "footnote" data

 references for Introduction and Statement of Facts in these "End Notes":

 (1) https://treaties.un.org/doc/Treaties/2016/02/20160215%2006-03%20PM/Ch_XXVII-7-d.pdf
 (2) https://www.theguardian.com environment/2015/dec/12/james-hansen-climate-change-paris-
 talks-fraud
 https://www.theguardian.com/environment/2015/dec/13/john-kerry-janies-hansen-climate-change-
 paris-talks-fraud
 (3) https://obamawhitehouse.archives.gov/blog/2016/09 03/president-obama-united-states-
 formally-enters-paris-agreement
 (4) " The Truth Behind the Climate Pledges Watson", Robe t et al. (November 2019). Universal
 Ecological Fund ISBN 978093190936
 (5) links which track INDC emissions (without endorsement thereof),
 http://climateactiontracker.org/indcs.html
 http://cait.wri.org
 http://instituteforene gyresearch.o g/analysis/india-triple-co2-emissions-new-cliniate-commitment/
 https://en.wikipedia.org/wiki/LisWof countries by_carbon_dioxide
(6) https://www.whitehouse.gov/the-press-office/2017/06/01 /statement-president-trump-paris-
       climate-accord
(7) https://www.state.gov/on-the-u-s-withdrawal-froni-the-paris-agreenient/
(8) Sample eferences to 'John Frum" activities
 http://www.smithsonianmag.com/histoiy/in-john-they-trustl09294882/
http://www.dailymail.co.uk/travel/travel news/article-3440799/Forget-Prince-I;,hilip-Mcet-Soutli-
Pacific-island-cult-worship-spirit-American-World-Wa -II-soldier-hope-ll-return-Coca-Cola-TVs-
medicine.html
(9) https://insidecliniatenews.org/news/18052017/paris-cliniate-talks-fossil-fuel-influence-conflict-
interest
(10) https://treaties.un.0rg/d0c/Treaties/l 994/03/19940321 %2004-56%20AM/Ch_XXVII_07p.pdf
https://treaties.un.org/doc/Treaties/1998/09/19980921%2004-41%20PM/Ch_XXVII_07 ap.pdf
(11) https://www.c0ngress.g0v/bill/l 05th-congress/senate-resolution/98
(12) https://www.senate.gov/legislative/LIS/roll_call_lists/roll_call_vote_cfm.cfm?congress=105&se
ssion=l&vote=00205
(13) https://www.congress.gOv/congressional-report/l 05th-congress/senate-report/54
(14) https://www.cia.gov/library/publications/the-world-factbook/rankorder/2254rank.html
(15) https://www.thegua dian.co /global-development/2015/dec/03/china-poor-countries-wealthy-
states-emissions-paris-cliniate-talks-cop21
(16) http://w w.meto ffice.gov.uk/hadobs/hadcrut4/data/current/web_figu es/hadcrut4_annual_global
•png
(17) See Worldbank data on China use of fossil fuels from 1970 to now.
        http://data. worldbanlc.org/indicator/EG.USE.PCAP.KG.OE?locations=CN
        http://data.worldbanl .org/indicator/EG.USE.COMM.FO.ZSVlocations CN
        https://www.unenvironment.org/news-and-stories/p ess-release/new-report-outlines-air-
        pollution-measures-can-save-millions-lives, then download attachment:
        Summary - Air Pollution in Asia and the Pacific - Scie ce Based Solutions
        2019 air-pollution-asia-pacific summary report(v0225).pdf
(18) https://blogs.wsj.com/chinarealtinie/2014/ll/28/china-soon-to-have-almost-as-many-drivers-as-
u-s-has-people/
(19) https://en.wikipedia.org/wiki/State_Grid_Corporation_of_China
https://en.wikipedia.o g/wiki/Electricity_sector_in_China
(20) littps.7/www4.unfccc.int/sites/submissions/INDC/Subniission%20Pages/submissions.aspx

                                                       24
    Case
Rated      9:21-cv-00013-RC-ZJH
       "highly                            Document 1 Filed 01/19/21 Page 25
               insufficient" at http ://climateactiontracker.org/countries/china/   of 40 PageID #: 25
 (21) https://www.congress.gov/congressional-report/105th-congress/senate-
 report/54/1 ?overview=closed
(22) https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4215499/
https://www.weforum.org/agenda/2020/03/6-of-the-world-s-10-most-polluted-cities-are-in-india/
(23) https://en.wikipedia.org/wiki/List ( fmost polluted ci ies by pa ticulate matter concentration
(24) https://newrepublic.com/article/141640/paris-agreement-burning-trump-executive-order-obama-
clean-power-plan
(25) http://www4.unfccc.int/ndcregistiy/PublishedDocunients/India%20First/
INDIA%201NDC%20TO%20UNFCCC.pdf
(26) https://www.climatechangenews.coni/2019/09/23/russia-fornially-joins-paris-cliniate-
agreement/
(27) https://www4.unfccc.int/sites/subniissions/indc/Submission%20Pages/subniissions.aspx (28)
https://www.telegraph.co.uk/news/2019/09/23/russia-ratifies-paris-cliniate-accord-targets-critically-
insufficient/
(29) https://www4.unfccc.int/sites/ndcstaging/PublishedDocuments/Saudi%20Arabia%20First/KSA-
INDCs%20English.pdf
(30)
https://en.wikipedia.org/wiki/List of ost p llutedcitiesby particulate matterconcentration
https://www.thelocal.it/20170131/our-lungs-are-breaking-sniog-levels-way-above-safe-limits-in-
northern-italy
https://www.thelocal.it/20170131/our-lungs-are-breaking-sniog-levels-way-above-safe-liniits-in-
northern-italy, http://www.bbc.coni/news/world-europe-35188685
https://www.thelocal.fi720160621/pollution-in-france-kills-48000-people-each-year



                                              PARTIES

59. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth herein.




60. Plaintiff is a Marine, veteran who served in Vietnam combat 1966-67 and treats loyalty and

honesty to America and the Constitution as serious matters. Lies and failure of duty of government

officers, employees and contractors are not acceptable and cost lives.




61. Plaintiff is a citizen of USA, residing now in Nacogdoches County, Texas.




62. Plaintiff is owner of a relatively small number of mineral acres in Nacogdoches County,

Texas, for wdiich he is taxed annually by local Nacogdoches county and school districts based on

their appraised value of the mineral acres. Plaintiff receives periodic payments for royalties from

production of hydrocarbons by lessors of his mineral acres.

                                                       25
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 26 of 40 PageID #: 26

63. Plaintiff has standing to make claims herein for many reasons set forth above and below:

       (a) Plaintiff is a Texas taxpayer.

       (b) Texas tax authorities including school districts rely upon ~$14 Billion annual royalties

       and tax revenues from hydrocarbon energy production.

               https://www.chron.com/business/energv/article/Studv-Texas-oil-gas-industrv-paid-

               14-billion-13615603 .php

       (c) Defendant Biden asserts he will sign re-entry for Paris Climate Accord (PCA) promptly

       after Biden's inauguration.

             https://apnews.com/article/europe-climate-climate-change-paris-france-


             6e21f86b5c4affaee8ee04e870alea6c

       (d) Putative PCA will reduce hydrocarbon production, since hydrocarbons are blamed for

       C02 emissions and climate change.

       (e) reducing hydrocarbon production reduces Texas' hydrocarbon royalties/taxes due to

       reduced production, and in a spiral to get back to same tax cash flow, Texas counties/schools

       must increase taxes.


       (f) Plaintiff, like all royalty owners, faces higher taxes on diminished revenue to increase tax

       flow to offset taxes lost on lost production over previous tax revenue received by

       counties/schools.




64. Defendant Biden is President-elect of USA.

       (a) Biden served as VP under Obama and prior to that, as US Senator.

       (b) Press reports that Defendant Biden is flooding agencies with "equity advisors":

https://news.bloomberglaw.com/environnient-and-energy/biden-urged-to-flood-agencies-with-


environmental-equity-advisers




                                                        26
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 27 of 40 PageID #: 27
65. Defendant Kerry has been appointed by Defendant Biden as having special assignment for

climate change.


       (a) Kerry served as Secretary of State under Obama and prior to that as US Senator

       (b) Based on information and belief, said appointment is for Kerry to be " special

presidential envoy for climate"

https://www.pionline.com/washington/john-kerry-named-climate-czar




66. Based on information and belief, the following appeared in The Boston Globe:

       The Boston Globe Kerry has become an investor in and adviser to the KFA Global

       Carbon ETF (Ticker: KRBN) launched over the summer on the New York Stock Exchange

       that is attempting to set a global price for carbon emissions. Economists have long believed

       that if the actual cost of pollution can be established, it will incentivize the market to manage

       climate risk and fund innovation to reduce global warming.

https://kfafunds.com/john-keriy-takes-the-climate-change-fight-to-wall-street/




67. Prior to 1 November 2020, Defendant Kerry was reported in press to be engaged in some

manner with climate hedge funds or similar equities

       Bloomberg - John Kerry is betting that Wall Street will succeed where governments failed in

       the fight against climate change. The former U.S. secretary of state and one-time presidential

       candidate is throwing his weight behind the KFA Global Carbon ETF, an exchange-traded

       fund tracking the three most robust markets for carbon credits. Based on an index developed

       by IHS Markit Ltd. and Climate Finance Partners, the ETF begins trading Thursday under the

       symbol KRBN.

https://kfafunds.com/john-kerry-backs-new-carbon-price-etf-in-climate-change-fight/




68. Defendants USDT, EPA and NIESA are federal agencies.

                                                        27
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 28 of 40 PageID #: 28

69. Plaintiff believes that each of the individually named agency 'head' Defendants currently hold

their respective positions as heads of Defendants USDT, EPA and NIESA. Should any one of the

named Defendants no longer hold their position, their successor is automatically substituted as a

party pursuant to Federal Rule of Civil Procedure 25(d) because the Defendants are sued in their

official capacity.




                 STATEMENT OF FACTS AND APPLICABLE TREATY LAW

70. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth herein.




71. Plaintiff confirms that case law indicates that Chief Justice Marshall wrote in 1829:

          A treaty is, in its nature, a contract between two nations, not a legislative act. It does not

        generally effect, of itself, the object to be accomplished; especially, so far as its operation is

        infra-territorial; but is carried into execution by the sovereign power of the respective parties

        to the instrument. In the United States, a different principle is established. Our constitution

        declares a treaty to be the law of the land. It is. consequently, to be regarded in courts of

        ustice as equivalent to an act of the legislature, whenever it operates of itself, without the aid

        of any legislative provision. But when the terms of the stipulation import a contract when

        either of the parties engages to perform a particular act, the treaty addresses itself to the

        political, not the judicial department; and the legislature must execute the contract, before it

        can become a rule for the court.


Foster & Elam v. Neilson, 27 U.S. (2 Pet.) 253. 313-14 (1829). See THE FEDERALIST No. 75 (J.

Cooke ed. 1961), 504-505.




72. Plaintiff confirms that case law indicates also that Chief Justice Roberts wrote in 2008 in

footnotes to Medellin supra that:

                                                           28
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 29 of 40 PageID #: 29
      2 The label self-executing has on occasion been used to convey different meanings. What

      we mean by self-executing” is that the treaty has automatic domestic effect as federal law

      upon ratification. Conversely, a “non-self-executing” treaty does not by itself give rise to

      domestically enforceable federal law. Whether such a treaty has domestic effect depends upon

      implementing legislation passed by Congress.




        Even when treaties are self-executing in the sense that they create federal law, the

      background presumption is that “[i]nternational agreements, even those directly benefiting

      private persons, generally do not create private rights or provide for a private cause of action

      in domestic courts.” 2 Restatement (Third) of Foreign Relations Law of the United States

      §907, Comment a, p. 395 (1986) (hereinafter Re statement). Accordingly, a number of the

      Courts of Appeals have presumed that treaties do not create privately enforceable rights in the

      absence of express language to the contrary. See, e.g., United States v. Emuegbunam, 268 F.


      3d 377, 389 (CA6 2001); United States v. Jimenez-Nava, 243 F. 3d 192, 195 (CAS 2001);

      United States v. Li, 206 F. 3d 56, 60-61 (CA1 2000) (en banc); Goldstar (Panama) S. A. v.

      United States, 967 F. 2d 965, 968 (CA4 1992); Canadian Transp. Co. v. United States, 663 F.

      2d 1081, 1092 (CADC 1980); Mannington Mills, Inc. v. Congoleum Corp., 595 F. 2d 1287,

      1298 (CA3 1979).



73. Plaintiff contends that above Roberts footnote 3 did not take into account private claims such

as Plaintiff's claims resulting from violation of domestic laws referenced at 2006 USA entiy to 2003-

31-OCT MERIDA UNITED NATIONS CONVENTION AGAINST CORRUPTION (UNCAC)

and/or violations of UNCAC.




                                                        29
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 30 of 40 PageID #: 30
74. At 2006 USA entry to UNCAC, USA Senate asserted that USA has domestic law that

complies with UNCAC. Based on assertion of said compliance, USA Senate made a UNCAC Sec

66(b) withdrawal from hearings by International Court of Justice (ICJ)



75. Thus, either said 2006 Senate assertion is wrong and USA does not have sufficient domestic

law that complies with UNCAC or Plaintiff has a valid private cause of action under USA domestic

law in domestic courts.




76. Plaintiff asks this Court to

        (a) find PCA is an "international arrangement on greenhouse gas emissions under United

Nations Framework Convention on Climate Change (UNFCCC)",

        (b) find USA purporting to be "in or out" of PCA is 'outcome determinative' by 2020 election

results, and such is either proper or not ["in with Biden", "out with Trump"],

        (c) find that Senate record facts sho Defendants had knowledge of PCA-related fraud

scheme


and continued it:

               (1) Biden knows PCA cannot bind USA. Biden voted for S.Res 98. when Senator in

1997.

               S. Res 98 prohibited USA 'then and thereafter' **from becoming a signatory to any

international agreement on greenhouse gas emissions under UNFCCC.

               (2) Kerry also knew. Kerry voted for S.Res 98 when Senator in 1997.

               (3) At signing PCA, Obama vicariously knew when his VP Biden and Sec. of State

Kerry knew.


               (4) That 1997 S.Res 98 can explain why Biden, Obama, Kerry did not submit PCA to

2015/16 Senate because they did not have sufficient votes for Senate approval, and




                                                        30
      Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 31 of 40 PageID #: 31
        (d) find that it is impossible for Plaintiff to receive due process and equal protection with

others outside the USA when local USA tax authorities and businesses are mandated to comply with

PCA, or are subject to "carbon taxes" to comply with PCAA, but others outside the USA are not.

         (e) grant relief to Plaintiff as set forth in Relief Requested below which includes

                (1) enjoin Biden from false representations to Plaintiff and the World that USA PCA

re-entry binds USA to direct USA taxpayer funds to PCA activities, without USA Senate consent,

                (2) require Biden to seek Senate consideration of PCA before USA represents to

Plaintiff and the World that USA will comply with PCA or devote USA taxpayer funds to support

PCA activities.




77. To be clear, Plaintiff repeats here aspects Plaintiffs complaint:

         (a) PCA entry and now later re-entry by Defendant Biden is discretionary and ultra vires, not

permitted or mandatory under the Constitution without "Advice and Consent of the Senate" and

where "two thirds of the Senators present concur", as required by Constitution Article II, Section 2,

and

         (b) claims against improper, discretionary and ultra vires of Defendant Biden is supported by

acts or omissions of other Defendants including Defendants Kerry, EPA, USDT and EIESH.




           OTHER IMPACTS OF DEFENDANTS' ACTIONS AGAINST PLAINTIFF

78. #1 First Cause of Action: Ultra Vires - Violation of 5 U.S.C. §§ 706(2)(A)-(D)




79. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth herein.




80. Plaintiff asks this Court apply 5 U.S. Code § 706 scope of review, and to the extent necessary

to decision for Plaintiffs case presented and that this reviewing Court decide all relevant questions




                                                          31
    Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 32 of 40 PageID #: 32
of law, interpret constitutional and statutory provisions, and determine the meaning or applicability

of the terms of an agency action.




81. Plaintiff ask this Court as reviewing court to

       (a) compel proper agency action by Defendants USDT, EPA, and NIEHS which has

       unlawfully withheld or unreasonably delayed; and

       (b) hold unlawful and set aside improper agency action, findings, and conclusions regarding

       PC A found to be:

            (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

            (2) contrary to constitutional right, power, privilege, or immunity;

            (3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;

            (4) without observance of procedure required by law,

            (5) unsupported by substantial evidence in a case subject to sections 556 and 557 of 5

            U.S. Code or otherwise reviewed on the record of an agency an agency hearing

            provided by statute; or

            (6) unwarranted by the facts to the extent that the facts are subject to trial de novo by

            this Court.




82. # 2 Second Cause of Action: Corruption by Misuse of Influence - Acts by Defendants Biden

and Kerry, acting alone or in concert or in concert with other Defendants and unknown, unnamed

third persons, that violate domestic laws referenced at 2006 USA ent y to 2003-31-OCT MERIDA

UNITED NATIONS CONVENTION AGAINST CORRUPTION (U CAC) and/or violate

UNCAC.




                                                          32
83. Case 9:21-cv-00013-RC-ZJH
    At 2006                      Document
            USA entry to UNCAC, USA Senate 1  Filed 01/19/21
                                           asserted           Page
                                                    that USA has   33 of 40
                                                                 domestic lawPageID
                                                                              that  #: 33

complies with UNCAC. Based on assertion of said compliance, USA Senate made a UNCAC Sec

66(b) withdrawal from hearings by International Court of Justice (ICJ).




84. Failure of U.S. Supreme Court to hea this matter, if relief by this Court is hereby denied and

denial is appealed, places that Senate assertion of existence of domestic law in question and allows

ICJ jurisdiction for Plaintiffs appeal to ICJ.




85. Plaintiff asks this Court ecognize Plaintiffs action against cor upt Defendants who did that

which cannot be understood in a climate 'life or death' situation: purporting to enter an international

arrangement to address climate change on which Plaintiffs life and lives of all humankind are

alleged to depend to address climate change but did not make the arrangement enforceable.




86. Defendants did not comply with UNCAC and do not now comply with UNCAC, instead

regarding PCA, Defendants

        (a) misuse influence in violation of UNCAC for political gain to be elected or to be

designated special climate envoy, and rega ding PAC, engage in "fraud" as defined by UNCAC,

        (b) misuse their influence for their individual financial gain or financial gain of family

members, business associates and organizations with whom they have relations and receive benefits

        (c) cause or enable corrupt acts or continuing corrupt acts that violate UNCAC, including

misuse of influence and looting or allow looting, waste or abandonment of USA national

hydrocarbon assets including Plaintiffs mineral interest and

        (c) harm Plaintiff, other mine al interest holders and taxpayers, and other people of the USA

and the World




87. UNCAC forward recites the following:

                                                         33
   Case  9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 34 of 40 PageID #: 34
     (a) "Corruption is an insidious plague that has a wide range of corrosive effects on societies. It

      undermines democracy and the rule of law, leads to violations of human rights, distorts

      markets, erodes the quality of life and allows organized crime, terrorism and other threats to

      human security to flourish."

      (b) "[UNCAC] will warn the corrupt that betrayal of the public trust will no longer be

      tolerated. And it will reaffirm the importance of core values such as honesty, respect for the

      rule of law, accountability and transparency in promoting development and making the world

      a better place for all."




88. In this Plaintiffs prayer for relief, Plaintiff seek orders from this Court that will confirm to

Plaintiff and USA public that betrayal of USA public trust will no longer be tolerated.




89. It is a matter of life and death for Plaintiff and lives of future generations that climate change

be addressed without misuse of influence and without fraud and most important by arrangements

with foreign nations that are enforceable to manage technical and economic issues, based on

information and belief of certain alleged 'climate experts' and as is being experienced by Plaintiff.




90. # 3 Third Cause of Action: Deceit to be address Writ of Manadamus for Quo Warranto - Acts

by Defendants Biden and Ker y, acting alone or in concert or in concert with other Defendants and

unknown, unnamed third persons, that violate domestic laws referenced within 2006 USA entry to

2003-31-OCT MERIDA UNITED NATIONS CONVENTION AGAINST CORRUPTION

(UNCAC) and/or violate UNCAC.




91. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth herein.




                                                         34
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 35 of 40 PageID #: 35
92. For political gain to gain votes to become President of the United States, Defendant Biden

promised with unmistakable words of clear import that in exchange for votes that if a voter voted for

Defendant Biden then Defendant Biden would sign the PCA promptly after his election.




93. Plaintiff claims that, based on his experience and discussion with other voters, that

        (a) various press reports indicate that climate change was a major issue to 2020 voters, and

        (b) the election became PCA determinative: "in PCA with Biden" and "out of PCA with

Trump".




94. Said Defendant Biden promise in exchange for votes, without explanation that PCA is

unenforceable as admitted by Defendant Kerry, violates domestic laws referenced at 2006 USA

entry to 2003-31-OCT MERIDA UNITED NATIONS CONVENTION AGAINST CORRUPTION

(UNCAC) and/or violate UNCAC.




95. For this Plaintiffs prayer for relief, Plaintiff seek an order from this Court that Writ of

Mandamus for Quo Warranto be imposed on Defendant Biden for Defendant Biden to show why he

should be President when his election is invalid because Defendant Biden exchanged false promises

about PCA for votes and Plaintiff alleges that deceit about PCA during campaign impacts Plaintiff

and all humankind.




99. Said deceit is not mere 'political puffing' but instead a matter of life and death, based on

information and belief of assertions made by 'climate experts' and as is being experienced by

Plaintiff,




100. Plaintiff does not ask this Court to speculate whether voters knew or were sufficiently

informed that PCA is unenforceable or "sometimes enforceable and sometimes not".

                                                        35
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 36 of 40 PageID #: 36

101. Plaintiff asks this Court to have Defendant Biden show he did not offer to sign PCA in

exchange for votes and did not fail to disclose that PCA is unenforceable or perhaps "sometimes

enforceable and sometimes not" for emissions controls.




102. # 4 Fourth Cause of Action: Petition for Writ of Mandamus for quo warranto within

Mandamus




103. Plaintiff incorporates the allegations of the preceding paragraphs as if fully set forth herein.



104. For this Plaintiffs prayer for relief, Plaintiff seek an order from this Court pursuant to 28

U.S. Code § 1361 action to compel an officer of the United States to perform his duty. This Court as

a district court has original jurisdiction of any action in the nature of mandamus to compel an officer

or employee of the United States or any agency thereof to perform a duty owed to the plaintiff.




105. For this Plaintiffs prayer for relief, Plaintiff seeks a 'show cause order' from this Court to

command Defendant Biden to show Plaintiff why he should remain President-elect (or President

after inauguration) if he received votes in exchange for his promise to promptly sign PCA when

elected or if he failed to disclose that PCA is not enforceable to stop major emissions or at best

'sometimes enforceable' (when USA is required to pay money) and "sometimes not" (when other

countries should reduce emissions).




106. Climate matters within PCA scope are alleged by 'climate experts' to be life or death. PCA

will cause major disruption of Worlds' economies to pursue solutions to such matter.




                                                         36
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 37 of 40 PageID #: 37
107. This Court is asked by Plaintiff to demand Defendant Biden to show cause why he should

remain President if Defendant Biden exchanged false promises, with omissions, about PCA for

votes.




108. For this Plaintiffs prayer for relief, Plaintiff seeks this Court to issue said writ pursuant to 28

U.S. Code § 1651 which provides that "(a) [t]he Supreme Court and all courts established by Act

of Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law and (b) An alternative writ or rule nisi may be issued

by a justice or judge of a court which has jurisdiction.




                       ADDITIONAL SPECIFIC PRAYERS FOR RELIEF

Wherefore, Plaintiff respectfully request that the Court grant the following additional specific relief:

109. Issue restraining order and temporary injunction ordering Defendants, their subordinates,

agents, employees, and all others acting alone or in concert with them to not sign any document

purporting to cause USA to re-enter PCA or enter replacement PCA, or any other material climate

related arrangement with one or more foreign nations substituting for PCA, without "Advice and

Consent of the Senate" and where "two thirds of the Senators present concur", as required by

Constitution Article II, Section 2.




110. Issue an injunction ordering Defendants Biden and Kerry to not act in a manner intended to

cause, and instruct their subordinates, agents, employees, and all others acting for the Executive

Branch in concert with them to not act in a manner intended to cause, detrimental reliance by

members of the USA public or one or more foreign nations that USA will enter re-enter PCA or

enter replacement PCA, or any other material climate related arrangement with one or more foreign

nations substituting for PCA, without "Advice and Consent of the Senate" and where "two thirds of

the Senators present concur", as required by Constitution Article II,

                                                           37
   Case
Section 2. 9:21-cv-00013-RC-ZJH        Document 1 Filed 01/19/21 Page 38 of 40 PageID #: 38




111. Enjoin Defendants Biden and Kerry acting alone, or in concert, and USDT, EPA, and NIEHS

acting alone, and USDT, EPA and NIEHS in concert, and their subordinates, agents, employees, and

all others acting for the Executive in concert with them, f om asserting to the USA public and

foreign nations the idea that they have authority or power to be an environmental lawmaker or have

power to bind USA to a non-self executing treaty related to the environment.




112. Enjoin Defendants Biden and Kerry acting alone, or in concert, and USDT, EPA and NIEHS

acting alone, and USDT, EPA, and NIEHS in concert, and their subordinates, agents, employees,

and all others acting in concert with them causing USA to be a signatory to any p otocol to, or other

agreement regarding 1992 UNFCCC at negotiations in Kyoto in December 1997 o thereafter which

would: (1) mandate new commitments to limit o educe g eenhouse gas emissions for UNFCCC

Annex 1 Parties, unless the protocol or other agreement also mandates new specific scheduled

commitments to limit or reduce greenhouse gas emissions for Developing Country Parties within the

same compliance period; or (2) result in serious harm to the U.S. economy, without "Advice and

Consent of the Senate" and where "two thirds of the Senators present concu ", as required by

Constitution Article II, Section 2_




113. Enjoin Defendants Biden and Kerry acting alone, o in concert, and USDT, EPA, and NIEHS

and acting alone, and USDT, EPA, and NIEFIS in concert, and their subordinates, agents,

employees, and all others acting in concert with them, f om spending or transferring funds or making

g ants, loans or contracts for activities, directly or indirectly, have a primary or majority purpose or

effect to support or expand PCA , without "Advice and Consent of the Senate" and where "two

thirds of the Senators present concur", as required by Constitution Article II, Section 2.




                                                         38
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 39 of 40 PageID #: 39
114. Enjoin Defendants, their subordinates, agents, employees, and all others acting in concert

with them from continuing expenditures of money for activities directly or indirectly in support of

PCA, without "Advice and Consent of the Senate" and where "two thirds of the Senators present

concur", as required by Constitution Article II, Section 2, and




115. Issue Writ of Mandamus for quo warranto to be imposed on Defendant Biden to command

Defendant Biden to show this Court for protection of Plaintiff, and others in same statutory class

that Defendant Biden did not

       (a) promise to sign PCA when elected in exchange for votes,

       (b) know PCA was not enforceable to stop major emissions, and

       (c) exchange false pretenses or omissions about PCA for votes, and

       (d) if Defendent Biden refuses to show, or fails to show, to this Court that Defendant Biden

did not (a) promise to sign PCA when elected in exchange for votes, (b) know PCA was not

enforceable to stop major emissions, and (c) exchange false pretenses or omissions about PCA for

votes, then in this Plaintiffs prayer for relief, Plaintiff asks this Court to promptly conduct

mandamus and ouster proceedings pursuant to quo warranto provisions under 28 U.S.C. 1651(a), to

wit: mandamus and quo warranto hearings followed by an order requiring a federal probe and to

convene a federal grand jury to internally investigate official misconduct, and intentional violation of

federal rights of Plaintiff and others in same statutory class.




116. Grant Plaintiff monetary award to Plaintiff, including court fees and expenses, in an amount

not to exceed Little Tucker Act limit.




                                                          39
   Case 9:21-cv-00013-RC-ZJH Document 1 Filed 01/19/21 Page 40 of 40 PageID #: 40




117. Grant any other relief that this Court may deem fit and proper.




Dated: January 19, 2021

Respectfully submitted,

By: /s/ Kenneth Allen Pruitt




Kenneth Allen Pruitt, pro se

on behalf of himself "Plaintiff,


Kenneth A. Pruitt
kap8063 @y ahoo. com
Telephone: 936-714-3811
Facsimile: none
Address:
Trailer Village RV Park
16580 N. US Hwy
Garrison, Texas 75946
Nacogdoches County, Texas




                                                     40
